954 F.2d 720
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Thomas WYNN, Defendant-Appellant.
No. 91-5070.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 11, 1992.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Graham C. Mullen, District Judge.  (CR-90-186-C)
Keith M. Stroud, Charlotte, N.C., for appellant.
Thomas J. Ashcraft, United States Attorney, Frank D. Whitney, Assistant United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
John Thomas Wynn pled guilty to participating in an illegal gambling business (18 U.S.C. §§ 1955, 2 (1988)).   He appeals the sentence he received on the ground that the district court erred in not departing to a lower criminal history category, and contends that category VI overstated the seriousness of his past criminal activity.   See United States Sentencing Commission, Sentencing Guidelines, § 4A1.3 (Nov.1990).   Wynn did not request a departure in the district court, and thus has waived review of this issue.   United States v. Tibesar, 894 F.2d 317 (8th Cir.), cert. denied, 59 U.S.L.W. 3245 (U.S.1990).   Moreover, this Court has previously held that a decision not to depart is not reviewable on appeal.   United States v. Bayerle, 898 F.2d 28 (4th Cir.), cert. denied, 59 U.S.L.W. 3244 (U.S.1990).


2
We therefore affirm the judgment of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.